Exhibit 99 FOR IMMEDIATE RELEASE Investor Contact: Chris Gay 308-255-2905 Cabela’s Incorporated Media Contact: Joe Arterburn 308-255-1204 Cabela’s Incorporated CABELA’S INC. REPORTS RESULTS FOR FOURTH QUARTER AND FISCAL 2 -Q4 Total Revenue Increased 13.9% to a Record $889.5 Million -Company Reported Q4 Diluted EPS of $0.84 -Fiscal 2007 Total Revenue Increased 13.9% to a Record $2.35 Billion -Company Reported Fiscal 2007 Diluted EPS of $1.31 SIDNEY, Neb. (February 21, 2008) – Cabela’s Incorporated (NYSE: CAB), the World’s Foremost Outfitter® of hunting, fishing and outdoor gear, today reported financial results for its fourth fiscal quarter and fiscal year ended December 29, 2007. Total revenue for the fourth fiscal quarter of 2007 increased 13.9% to $889.5 million compared to $781.0 million for the fourth fiscal quarter of 2006.Net income for the fourth fiscal quarter of 2007 increased 5.4% to $56.2 million, or $0.84 per diluted share, compared to $53.4 million, or $0.80 per diluted share, for the fourth fiscal quarter of 2006. Fourth quarter fiscal 2007 retail store revenue increased 31.8% to $401.8 million with a same store sales decrease of 5.9%; direct revenue increased 3.3% to $446.9 million; and financial services revenue decreased 1.7% to $37.8 million. “These results are in line with the expectations we pre-announced on January 29th,” said Dennis Highby, Cabela’s President and Chief Executive Officer.“We are implementing a number of strategic initiatives aimed at improving profitability and are committed to taking the necessary steps to further build our business.” Total revenue for fiscal 2007 increased 13.9% to a Company record of $2.35 billion compared to $2.06 billion in fiscal 2006.Net income for fiscal 2007 increased 2.4% to $87.9 million compared to $85.8 million for fiscal 2006.Earnings per share increased 1.6% to $1.31 per diluted share compared to $1.29 per diluted share for fiscal 2006. Each of the Company’s three main business segments grew in fiscal 2007 compared to fiscal 2006.Retail store revenue increased 27.2% to $1.04 billion with a same store sales decrease of 1.2%; direct revenue increased 3.9% to $1.13 billion; and financial services revenue increased 15.9% to $159.3 million.During fiscal 2007, the Company opened eight new retail stores and acquired S.I.R. Warehouse Sports in Winnipeg, Canada, to end the year with 27 stores with 4.0 million retail square feet, representing a 49% increase in square footage over fiscal 2006. “While fiscal 2007 was a challenging year, we are taking a number of steps to solidify our business strategy and improve our financial performance,” Mr. Highby continued. “As we move forward, our primary objective is to improve our retail results, and in doing so, our focus will be on strengthening our retail store operations, improving our promotional activity to preserve margins, improving our merchandise and inventory management and augmenting our advertising strategy to maximize opportunities across all of our business channels.As previously announced, we are also slowing our retail store expansion to allow us to focus more on our existing store base.” The Company expects to open two stores in 2008.Scarborough, Maine, is expected to open in the second quarter and Rapid City, South Dakota, is expected to open in the third quarter.Current plans call for two additional stores to be opened in 2009. As a result of the decision to slow retail store expansion and concentrate on improving the Company’s existing operations, the Company now anticipates earnings per share for 2008 will grow at a mid-single digit rate. For 2008, capital expenditures, including purchases of economic development bonds to fund the Company’s retail store expansion, are expected to be $100-125 million, as compared to approximately $372 million in 2007.As a result of reduced capital expenditures, the Company expects its recently completed $57 million senior note offering combined with cash flow from operations to be sufficient to fund its capital expenditures for 2008. “Our multi-channel business model and strong brand name affords us substantial growth opportunities well into the future,” Mr. Highby concluded. Conference Call Information A conference call to discuss fourth quarter and fiscal 2007 operating results is scheduled for today (Thursday, February 21) at 4:30 PM Eastern Time.A webcast of the call will take place simultaneously and can be accessed by visiting the Investor Relations section of Cabela’s website at www.cabelas.com.A replay of the call will be archived on www.cabelas.com. About Cabela’s Incorporated Cabela’s Incorporated, headquartered in Sidney, Nebraska, is the world’s largest direct marketer, and a leading specialty retailer, of hunting, fishing, camping and related outdoor merchandise.Since the Company’s founding in 1961, Cabela’s® has grown to become one of the most well-known outdoor recreation brands in the world, and has long been recognized as the World’s Foremost Outfitter®.Through its growing number of retail stores and its well-established direct business, it offers a wide and distinctive selection of high-quality outdoor products at competitive prices while providing superior customer service.Cabela’s also issues the Cabela’s CLUB® Visa credit card, which serves as its primary customer loyalty rewards program. Caution Concerning Forward-Looking Statements Statements in this press release that are not historical or current fact are "forward-looking statements" that are based on the Company’s beliefs, assumptions and expectations of future events, taking into account the information currently available to the Company.Such forward-looking statements include, but are not limited to, expected retail store openings for 2008 and 2009, anticipated earnings per share growth for 2008, and expected capital expenditures, purchases of economic development bonds and cash flows for 2008.Forward-looking statements involve risks and uncertainties that may cause the Company’s actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition that the Company expresses or implies in any forward-looking statements.These risks and uncertainties include, but are not limited to:adverse economic conditions causing a decline in discretionary consumer spending; increasing competition in the outdoor segment of the sporting goods industry; the ability to negotiate favorable purchase, lease and/or economic development arrangements for new retail store locations; expansion into new markets; market saturation due to new retail store openings; the rate of growth of general and administrative expenses associated with building a strengthened corporate infrastructure to support the Company’s growth initiatives; the cost of the Company’s products; supply and delivery shortages or interruptions caused by system changes or other factors; adverse weather conditions; unseasonal weather conditions which impact the demand for the Company’s products; fluctuations in operating results; the cost of fuel increasing; delays in road construction and/or traffic planning around the Company’s new retail stores; road construction around the Company’s existing retail stores; labor shortages or increased labor costs; changes in consumer preferences and demographic trends; increased government regulation; inadequate protection of the Company’s intellectual property; decreased interchange fees received by the Company’s financial services business as a result of credit card industry litigation; other factors that the Company may not have currently identified or quantified; and other risks, relevant factors and uncertainties identified in the Company’s filings with the SEC (including the information set forth in the “Risk Factors” section of the Company's Form 10-K for the fiscal year ended December 30, 2006, and Form 10-Q for the fiscal quarter ended March 31, 2007), which filings are available at the Company’s website at www.cabelas.com and the SEC’s website at www.sec.gov.Given the risks and uncertainties surrounding forward-looking statements, you should not place undue reliance on these statements.The Company’s forward-looking statements speak only as of the date they are made.Other than as required by law, the Company undertakes no obligation to update or revise forward-looking statements, whether as a result of new information, future events or otherwise. CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Earnings Per Share) (Unaudited) Three Months Ended Fiscal Year Ended December 29, 2007 December 30, 2006 December 29, 2007 December 30, 2006 REVENUE: Merchandise sales $ 848,750 $ 737,308 $ 2,173,995 $ 1,908,801 Financial services revenue 37,838 38,477 159,335 137,423 Other revenue 2,912 5,218 16,269 17,300 Total revenue 889,500 781,003 2,349,599 2,063,524 COST OF REVENUE: Merchandise costs 517,649 440,772 1,376,691 1,199,851 Cost of other revenue 24 1,654 1,695 4,548 Total cost of revenue (exclusive of depreciation and amortization) 517,673 442,426 1,378,386 1,204,399 SELLING, DISTRIBUTION, AND ADMINISTRATIVE EXPENSES 277,724 250,431 820,121 715,380 OPERATING INCOME 94,103 88,146 151,092 143,745 INTEREST (EXPENSE) INCOME, NET (6,793 ) (4,821 ) (18,778 ) (16,126 ) OTHER NON-OPERATING INCOME, NET 1,560 2,037 6,913 9,637 INCOME BEFORE PROVISION FOR INCOME TAXES 88,870 85,362 139,227 137,256 PROVISION FOR INCOME TAXES 32,629 32,010 51,348 51,471 NET INCOME $ 56,241 $ 53,352 $ 87,879 $ 85,785 EARNINGS PER COMMON SHARE: Basic $ 0.85 $ 0.82 $ 1.34 $ 1.32 Diluted $ 0.84 $ 0.80 $ 1.31 $ 1.29 WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 65,871,981 65,342,380 65,744,077 65,221,339 Diluted 66,735,701 66,968,267 67,275,531 66,643,856 CABELA'S INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) (Unaudited) ASSETS December 29, 2007 December 30, 2006 CURRENT Cash and cash equivalents $ 131,182 $ 172,903 Accounts receivable 46,857 37,812 Credit card loans 191,893 152,683 Inventories 608,159 484,414 Prepaid expenses and other current assets 116,297 106,409 Total current assets 1,094,388 954,221 Property and equipment, net 904,052 600,065 Land held for sale or development 34,802 20,947 Retained interests in securitized loans 51,777 39,033 Economic development bonds 98,035 117,360 Other assets 29,776 19,604 TOTAL ASSETS $ 2,212,830 $ 1,751,230 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT Accounts payable and unpresented checks $ 281,391 $ 239,285 Gift certificates, and credit card and loyalty rewards programs 184,257 144,210 Accrued expenses 139,510 133,399 Time deposits 49,219 33,401 Short-term borrowings of financial services subsidiary 100,000 6,491 Current maturities of long-term debt 26,785 26,803 Income taxes payable and deferred income taxes 49,942 35,245 Total current liabilities 831,104 618,834 LONG-TERM LIABILITIES 553,167 398,538 STOCKHOLDERS’ EQUITY 828,559 733,858 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 2,212,830 $ 1,751,230 CABELA'S INCORPORATED AND SUBSIDIARIES SEGMENT INFORMATION (Dollars in Thousands) (Unaudited) Three Months Ended Fiscal Year Ended December 29, 2007 December 30, 2006 December 29, 2007 December 30, 2006 Revenue: Retail $ 401,843 $ 304,879 $ 1,043,442 $ 820,321 Direct 446,907 432,429 1,130,553 1,088,480 Financial Services 37,838 38,477 159,335 137,423 Other 2,912 5,218 16,269 17,300 Total revenue $ 889,500 $ 781,003 $ 2,349,599 $ 2,063,524 Operating Income (Loss): Retail $ 61,341 $ 65,251 $ 127,744 $ 124,122 Direct 82,690 81,761 190,046 179,182 Financial Services 10,487 8,248 37,448 30,061 Other (60,415 ) (67,114 ) (204,146 ) (189,620 ) Total operating income $ 94,103 $ 88,146 $ 151,092 $ 143,745 As a Percentage of Total Revenue: Retail revenue 45.2 % 39.0 % 44.4 % 39.8 % Direct revenue 50.2 55.4 48.1 52.7 Financial Services revenue 4.3 4.9 6.8 6.7 Other revenue 0.3 0.7 0.7 0.8 Total revenue 100.0 % 100.0 % 100.0 % 100.0 % As a Percentage of Segment Revenue: Retail operating income 15.3 % 21.4 % 12.2 % 15.1 % Direct operating income 18.5 18.9 16.8 16.5 Financial Services operating income 27.7 21.4 23.5 21.9 Total operating income (1) 10.6 % 11.3 % 6.4 % 7.0 % (1) The percentage of total operating income is a percentage of total consolidated revenue. CABELA'S INCORPORATED AND SUBSIDIARIES FINANCIAL SERVICES REVENUE AS REPORTED ON A GAAP BASIS (Dollars in Thousands) (Unaudited) Financial Services Information: The following table summarizes the results of the Company’s Financial Services segment on a generally accepted accounting principles (“GAAP”) basis.For credit card loans securitized and sold, the loans are removed from the Company’s consolidated balance sheet and the net earnings on these securitized assets after paying outside investors are reflected as a component of securitization income on a GAAP basis.Net interest income on a GAAP basis includes interest and fee income, interest expense and provision for loan losses for the credit card loans receivable the Company owns.Non-interest income on a GAAP basis includes servicing income, gains on sales of loans and income recognized on retained interests, as well as interchange income on the entire managed portfolio. Financial Services Revenue as Reported on a GAAP Basis: Three Months Ended Fiscal Year Ended December 29, 2007 December 30, 2006 December 29, 2007 December 30, 2006 Interest and fee income, net of provision for loan losses $ 8,741 $ 6,613 $ 28,974 $ 23,973 Interest expense (3,036 ) (1,408 ) (7,288 ) (5,008 ) Net interest income, net of provision for loan losses 5,705 5,205 21,686 18,965 Non-interest income: Securitization income 50,201 49,099 194,516 169,173 Other non-interest income 15,598 10,795 51,670 39,381 Total non-interest income 65,799 59,894 246,186 208,554 Less: Customer rewards costs (33,666 ) (26,622 ) (108,537 ) (90,096 ) Financial Services revenue $ 37,838 $ 38,477 $ 159,335 $ 137,423 CABELA'S INCORPORATED AND SUBSIDIARIES MANAGED FINANCIAL SERVICES REVENUE PRESENTED ON A NON-GAAP BASIS (Dollars in Thousands) (Unaudited) “Managed” credit card loans represent credit card loans receivable owned by the Company plus securitized credit card loans.Since the financial performance of the managed portfolio has a significant impact on the earnings received from servicing the portfolio, the Company believes the following table on a “managed” basis is important information to analyze revenue in the Financial Services segment.The following non-GAAP presentation reflects the financial performance of the credit card loans receivable owned by the Company plus those that have been sold and includes the effect of recording the retained interest at fair value.Interest income, interchange income (net of customer rewards) and fee income on both the owned and securitized portfolio are recorded in their respective line items.Interest paid to outside investors on the securitized credit card loans is included with other interest costs and included in interest expense.Credit losses on the entire managed portfolio are included in provision for loan losses.Although the Company’s consolidated financial statements are not presented in this manner, management reviews the performance of the managed portfolio in order to evaluate the effectiveness of the Company’s origination and collection activities, which ultimately affects the income received for servicing the portfolio. Managed Financial Services Revenue Presented on a Non-GAAP Basis: Three Months Ended Fiscal Year Ended December 29, 2007 December 30, 2006 December 29, 2007 December 30, 2006 Interest income $ 50,331 $ 40,705 $ 186,341 $ 145,425 Interchange income, net of customer rewards costs 15,376 13,112 62,066 51,086 Other fee income 7,731 6,298 27,233 22,829 Interest expense (22,933 ) (18,320 ) (83,120 ) (64,910 ) Provision for loan losses (12,041 ) (7,710 ) (35,415 ) (26,064 ) Other (626 ) 4,392 2,230 9,057 Managed Financial Services revenue $ 37,838 $ 38,477 $ 159,335 $ 137,423 Managed Financial Services Revenue as a Percentage of Average Managed Credit Card Loans: Interest income 10.8 % 11.0 % 11.0 % 10.7 % Interchange income, net of customer rewards costs 3.3 3.5 3.7 3.8 Other fee income 1.6 1.7 1.6 1.7 Interest expense (4.9 ) (4.9 ) (4.9 ) (4.8 ) Provision for loan losses (2.6 ) (2.1 ) (2.1 ) (1.9 ) Other (0.1 ) 1.2 0.1 0.6 Managed Financial Services revenue 8.1 % 10.4 % 9.4 % 10.1 % Average reported credit card loans $ 275,789 $ 150,182 $ 185,500 $ 133,712 Average managed credit card loans 1,859,971 1,484,294 1,690,543 1,357,671 Back to Form 8-K
